Name: The Schengen acquis - Decision of the Executive Committee of 19 December 1996 on issuing visas at borders to seamen in transit (SCH/Com-ex (96) 27)
 Type: Decision
 Subject Matter: organisation of transport;  international affairs;  international law;  maritime and inland waterway transport
 Date Published: 2000-09-22

 Avis juridique important|41996D0027The Schengen acquis - Decision of the Executive Committee of 19 December 1996 on issuing visas at borders to seamen in transit (SCH/Com-ex (96) 27) Official Journal L 239 , 22/09/2000 P. 0182 - 0185DECISION OF THE EXECUTIVE COMMITTEEof 19 December 1996on issuing visas at borders to seamen in transit(SCH/Com-ex (96)27)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 134 of the abovementioned Convention,Having regard to subparagraphs (c) and (d) of Article 17(3) of the abovementioned Convention,HAS DECIDED AS FOLLOWS:The procedure for issuing visas at borders to seamen in transit shall comply with the common principles defined in the documents set out in the Annex (SCH/II-Visa (96)11 rev. 4, SCH/I-Front (96)58 rev. 3, SCH/I-Front (96)78 rev. 2 and SCH/SG (96)62 rev.). These instructions shall apply from 1 February 1997.Luxembourg, 19 December 1996.The ChairmanM. FischbachISSUING VISAS TO SEAMEN IN TRANSITSCH/II-Visa (96)11 rev. 4Issuing visas to seamen is causing a number of specific problems as it is often the case that the vessel's port of call is not known in advance and the seamen rarely know exactly where they will end their service. Sometimes seamen also have to sign on at a port at very short notice. Given the unpredictable itineraries and the very short periods of notice, seamen subject to visa requirements frequently present themselves at both maritime ports and airports at the external borders of Schengen without actually holding a visa.Before the Schengen Convention was applied, under such circumstances a transit visa could be issued at the internal borders. These borders may now be crossed without any checks being carried out.In order, firstly, to guarantee that the Schengen provisions on visas are respected and, secondly, to avoid damaging the interests of the merchant navy, implementing procedures ought to be defined so that seamen who present themselves at borders at the start or the end of their service can enter and/or pass through Schengen territory.(a) Seamen requiring a visa who are passing through Schengen territory in order to sign on a vessel, leave their service or join another vessel should, in principle, be in possession of a standard Schengen visa.(b) According to Decision SCH/Com-ex (94)2 rev., a visa may be issued to seamen who present themselves at an external border without an entry visa owing to insufficient time and for compelling grounds, subject to the condition that they do not belong to the category of aliens who cannot be granted a visa without prior consultation pursuant to Annex 5B of the Common Consular Instructions(1). The visa issued should be a transit visa valid for a maximum of five days and should mention that the holder is a seaman.(c) Seamen who belong to the category of aliens who cannot be granted a visa without prior consultation pursuant to Annex 5B of the Common Consular Instructions may (according to Decision SCH/Com-ex (94)2 rev.) be issued a limited visa for the territory of the visa-issuing State.(d) A check should be carried out at the border to verify that seamen without a Schengen visa meet the conditions for entering Schengen territory.(e) A system should be set up for exchanging information between the external border authorities in order to be able to assess the factual situation, and in particular to be able to check the information on vessels' journeys, the muster rolls and seamen arriving and leaving.(f) Checks to verify that the entry conditions are respected are based in particular on the necessary information obtained from this exchange system. If seamen meet these entry conditions, they may be issued a visa at the border.(g) Before the authorities can issue a visa at the border, an information form on the seaman concerned, the vessel, the shipowner and departure dates, etc. must be produced.(h) There must be good grounds for integrating the provisions on issuing visas to seamen in transit at the border into the Common Manual (Annex 14) and into the Common Consular Instructions.(i) The problem of seamen who are subject to prior consultation under the above stated conditions and who wish to transit through two or more Schengen States will be studied later in the light of experience acquired.(1) Confidential document. See SCH/Com-ex (98)17.DRAFT OPERATIONAL INSTRUCTIONS(1) FOR ISSUING VISAS AT THE BORDER TO SEAMEN IN TRANSITSCH/I-Front (96)58 rev. 3The sole objective of these operational instructions (which are based on document SCH/II-Visa (96)11, rev. 3) is to provide regulations for the exchange of information between the border control authorities of the various Schengen States with respect to seamen in transit subject to visa requirements. In so far as a visa is issued at the border on the basis of the information that has been exchanged, the responsibility lies with the Schengen State issuing the visa.I. Signing on at a ship situated in or expected at a Schengen port(a) Entry into Schengen territory via an airport situated in another Schengen State- The shipping company or agency informs the border control authorities in the Schengen port where the ship is berthed or expected, that seamen subject to visa requirements are due to enter via a Schengen airport. The shipping company or agency signs a guarantee in respect of these seamen,- the said border control authorities verify as soon as possible whether the information provided by the shipping company or agency is correct and examine whether the other conditions, referred to in the Common Manual and which they are able to check, for entry into Schengen territory have been satisfied. Within the framework of this investigation the travel route within Schengen territory is also verified by, for example, checking airline tickets,- the border control authorities of the Schengen port inform the border control authorities of the Schengen airport of entry by means of a duly completed Schengen form (see Annex I), preferably by fax (see Annex II for faxes and telephone numbers of contacts at the most important external border posts) of the results of the verification and indicate whether a visa can in principle be issued at the border on the basis of these results,- where the verification of the available data is positive and the outcome concurs with the seaman's declaration or documents, the border control authorities of the Schengen airport of entry or exit may issue a Schengen transit visa at the border with a maximum validity of five days. Furthermore, in such cases the seaman's travel document referred to above has to be stamped with a Schengen entry or exit stamp and given to the seaman concerned.(b) Entry into Schengen via a land or sea border situated in another Schengen State- In this case the same procedure applies with respect to entry via a Schengen airport except that the border control authorities of the border crossing point through which the seamen concerned enter Schengen territory, are informed.II. Signing-off from a ship that has entered a Schengen port(a) Exit from Schengen territory via an airport situated in another Schengen Member State- The shipping company or agency informs the border control authorities in the said Schengen port of the entry of seamen subject to visa requirements who are signing off and will leave Schengen territory via a Schengen airport. The shipping company or agency signs a guarantee in respect of these seamen,- the said border control authorities verify as soon as possible the accuracy of the elements communicated by the shipping company or its agent and ascertain whether the other conditions, referred to in the Common Manual and which they are able to check, for entering Schengen territory have been satisfied. Within the framework of this investigation the travel route within Schengen territory is also verified by, for example, checking airline tickets,- where the verification of the data available is positive, the border control authorities may issue a Schengen transit visa with a maximum validity of five days.(b) Exit from Schengen territory via a land or sea border situated in another Schengen State- In this case the same procedure applies with respect to exit via a Schengen airport.III. Transferring from a ship that entered a Schengen port to a ship that will sail from a port situated in another Schengen State- The shipping company or agency informs the border control authorities in the abovementioned Schengen port, of the entry of seamen subject to visa requirements who are due to sign off and who will leave Schengen territory via another Schengen port. The shipping company or shipping agency signs a guarantee in respect of these seamen,- the said border control authorities verify as soon as possible the bona fide nature of the shipping company's or agency's report and examine whether the other conditions, referred to in the Common Manual and which they are able to check, for entry into Schengen territory have been satisfied. The border control authorities of the Schengen port from which the seamen will leave Schengen territory by ship will be contacted for the verification. A check will be carried out to establish whether the ship they have signed on is berthed there or expected. Within the framework of this investigation the travel route within Schengen territory is also verified, for example by checking airline tickets,- where the verification of the available information is positive, the border control authorities may issue a Schengen visa with a maximum validity of five days.Annexes(2):I Schengen form for seamen in transitII List of addresses and telephone numbers of contact points at border posts(1) These instructions do not apply to seamen who may only be issued a visa subject to prior consultation, in accordance with Annex 5 of the Common Consular Instructions.(2) Not published.